 

 

 

 

Case 5:16-cv-02610-CAS-SP Document 114 Filed 01/04/21 Page 1of1 Page ID #:3310
]
2
3
4
5
6
7
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 | ESTATE OF DAVID MAURICE, JR. | Case No. 5:16-cv-02610 CAS (SPx)
and STACY MAURICE, an individual,
. anus JUDGMENT
4]
15 NORTH AMERICA. and DOES: pr Honorable Christina A. Snyder
through 10, inclusive,
Defendants.
18
19 IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
20 || Judgment is entered in favor of Defendant Life Insurance Company of North
21 || America and against Plaintiffs Estate of David Maurice, Jr. and Stacy Maurice.
22 || Each party shall bear their own attorneys’ fees and costs.
23 ,
24 || Dated: January 4, 2021 Abr tus L yt!
25 felted
26
27
28

-l- JUDGMENT
